Gilbert, J.
An order passed by the judge as follows: “The above-stated ease having come on regularly to be heard on the 6th day of April, and now therefore it is ordered and adjudged by the court that the restraining order of the court granted on the 29th day of March, 1929, be and the same is hereby dissolved. The filing and approval of a bill of exceptions within fifteen days from this date shall operate as a supcrsedure in the case,” is not a judgment refusing to grant an interlocutory injunction, and affords no basis for a writ of error. Putnam Mills &c. Co. v. Stonecypher, 151 Ga. 14 (106 S. E. 87); Bradfield v. Abercrombie, 151 Ga. 401 (107 S. E. 45); Touchton v. Henderson, 158 Ga. 819 (124 S. E. 529) ; Kennedy v. Edenfield, 159 Ga. 816 (126 S. E. 779).

Writ of error dismissed.


All the Justices concur.